Citation Nr: 1441115	
Decision Date: 09/15/14    Archive Date: 09/22/14	

DOCKET NO.  08-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	American Legoin 


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976.

This case arises on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In a decision of February 2011, the Board denied entitlement to service connection for heart disease.  That determination was subsequently appealed to the United States of Appeals for Veterans Claims (Court) which, in an October 2011 order, remanded the issue of entitlement to service connection for heart disease for action consistent with an October 2011 joint motion for remand.  The Veteran's appeal was subsequently remanded on two additional occasions, specifically, in April 2012, and January 2013.  

In December 2013, the Board again denied entitlement to service connection for heart disease.  That decision was appealed to the Court.  In an April 2014 order the Court granted a joint motion for remand vacating the December 2013 decision, and remanding the issue for action consistent with the joint motion.  The case is now, once more, before the Board for appellate review.

In February 2014, the Board remanded for additional development the issues of entitlement to service connection for chronic left knee and back disabilities.  Those issues are presently still undergoing development, and, accordingly, are not currently before the Board.

In February 2011, April 2012, January 2013, September 2013, and February 2014, the Board referred the issue of entitlement to service connection for a psychiatric disorder secondary to back and left knee disabilities, inasmuch as that issue had been raised by the record, but not adjudicated by the RO.  To date, no action has been conducted regarding that referral.  Accordingly, the Board still does not have jurisdiction over it, and for the SIXTH time it is referred to the RO for appropriate action.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The parties to the April 2014 joint motion noted that the Board, in its September 2013 decision, failed to discuss postservice 1996, 1997, and 2000 notations of high blood pressure, as well as an unconfirmed diagnosis of left ventricular hypertrophy.  The parties to the joint motion found that the Board's failure to address the aforementioned postservice evidence rendered its reasons or bases discussion inadequate.  The joint motion also noted that the Board should discuss whether the "medical evidence of record (was) sufficient," given the aforementioned notations of high blood pressure and the unconfirmed report of left ventricular hypertrophy.

In July 2014 a statement from the Veteran's cardiologist was received.  Notably, the Veteran in July 2014 specifically did not waive initial consideration of this evidence by the RO, but instead asked that the case be remanded.  Hence, as this evidence has yet to be reviewed by the RO it must be referred to that office for initial review.  See 38 C.F.R. § 20.1304(c) (2013).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Veteran's private cardiologist, Dr. J. O., at the Virtua Health and Wellness Center and request that he provide copies of any and all records of his treatment of the Veteran for any form of cardiovascular disease.  All such records, once obtained, must be made a part of the Veterans Benefits Management System electronic file.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the Veterans Benefits Management System electronic file.  In addition, the Veteran and her attorney should be informed of any such problem.

2.  Thereafter, the Veteran's entire Veterans Benefits Management System electronic file should be furnished to the same VA examiner who conducted the April 2013 cardiovascular examination.  Should that examiner prove unavailable, the Veteran's Benefits Management System electronic file should be furnished to another VA cardiologist.  Following a review of the Veteran's Benefits Management System electronic file, including the aforementioned statement and records from the Veteran's private cardiologist, the examiner should offer an addendum opinion addressing whether the Veteran's heart disease at least as likely as not had its origin during, or is in some way the result of, her period of active military service.  In rendering that addendum opinion, the examiner must specifically take into account the postservice notations of high blood pressure in 1996, 1997 and 2000, as well as the Veteran's unconfirmed diagnosis of left ventricular hypertrophy.  

A complete rationale must be provided for any opinion offered, when all information and opinions, once obtained, must be made a part of the Veteran's Benefits Management System file.  In addition, the examiner must specify in any report that the Veterans Virtual VA and Veterans Benefits Management System electronic records have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for heart disease.  In so doing, the AOJ should specifically take into account the aforementioned statement and records of the Veteran's private cardiologist, Dr. J. O.  Should the benefit sought on appeal remain denied, the Veteran and her attorney should be provided with an additional Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since January 2014.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

